                         Case 8:19-ap-00610-MGW               Doc 5      Filed 02/03/20      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA


                                            PRO MEMO

                                                                 02/03/2020 09:30 AM
                                                                 COURTROOM 8A

HONORABLE MICHAEL WILLIAMSON
CASE NUMBER:                                                     FILING DATE:
8:19-bk-10111-MGW                   Chapter 11                       12/19/2019

ADVERSARY: 8:19-ap-00610-MGW                             Pltf Atty: John J Lamoureux

                                                         Dft Atty:

DEBTOR:                Summit View, LLC



HEARING:

Denlinger et al v. Summit View, LLC et al

Pretrial Conference on Notice of Removal by Plaintiffs, Harry Denlinger and Janet Denlinger. (Fee Paid.) Nature of Suit: [72
(Injunctive relief - other)]. (Attachments: # [1] Mailing Matrix # [2] Exhibit A) (Lamoureux, John) Doc #1


APPEARANCES::
John Lamoureux, Michael Shea & Joseph Southron: Pltf Attys, Al Gomez, Darrin Quam, Jacob Cremer: Dbtr/Def., Scott Stichter:
City of Dade City Def, James Fussell: SWFWMD Def.

WITNESSES:

EVIDENCE:

RULING:
Pretrial Conference on Notice of Removal by Plaintiffs, Harry Denlinger and Janet Denlinger. (Fee Paid.) Nature of Suit: [72
(Injunctive relief - other)]. (Attachments: # [1] Mailing Matrix # [2] Exhibit A) (Lamoureux, John) Doc #1 - Parties to work out P/T
Order & if it can't be agreed upon to send to Law Clerk, Status Conf. set for 4/1 @ 10:30 a.m.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                8:19-ap-00610-MGW                       Lead BK: 8:19-bk-10111-MGW                       Chapter 11
